Citation Nr: 0203247	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
hearing loss.  

( The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD and a sleeping 
disorder, both on a direct basis and as due to an undiagnosed 
illness; entitlement to service connection for a lung 
disability, both on a direct basis and as due to an 
undiagnosed illness; and entitlement to service connection 
for a disability of the joints, to include arthritis of the 
back, both on a direct basis and as due to an undiagnosed 
illness, will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P. K. 


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967, and from September 1990 to July 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for PTSD, a lung 
condition due to an undiagnosed illness, diagnosed as 
emphysema, a nervous condition and sleep disorder as due to 
an undiagnosed illness, diagnosed as major depression, an 
aching joint as due to an undiagnosed illness, a back 
condition as due to an undiagnosed illness, diagnosed as 
osteoarthritis, diarrhea as due to an undiagnosed illness, 
and determined that the veteran had not submitted new and 
material evidence in order to reopen his claim for service 
connection for hearing loss.  

In a March 2000 statement, the veteran withdrew his claim for 
service connection for diarrhea.  

Although the veteran had stated that he wished to have a 
hearing before a Board member, he clarified that he did not 
want a Board hearing in his March 2000 statement.  

The Board is undertaking additional development on the issues 
of service connection for a psychiatric disability to include 
PTSD, a lung disability, and a disability of the joints, 
including the back, all three claims to be considered both on 
a direct basis and as due to an undiagnosed illness pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  In February 1995, the RO denied the veteran's claim of 
service connection for hearing loss; the veteran filed a 
notice of disagreement, and the RO sent him a statement of 
the case, but the veteran did not file a timely substantive 
appeal.  

2.  The additional evidence associated with the claims folder 
since the February 1995 RO decision is not new evidence as 
compared to the evidence reviewed by the RO in February 1995, 
but rather, cumulative and redundant evidence.


CONCLUSIONS OF LAW

1.  The RO's February 1995 decision is final as to the claim 
for service connection for hearing loss. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(2001).

2.  The additional evidence received subsequent to the 
February 1995 RO decision which denied the appellant's claim 
to service connection for hearing loss is not new and 
material, and the claim is not reopened. 38 U.S.C.A. § § 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent an enlistment examination for the 
Reserves in July 1985.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
5
60
20
LEFT
20
35
25
20
30

In service, the veteran underwent an audiogram in October 
1990.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
00
15
60
70
LEFT
5
00
60
70
60


The veteran underwent a VA audiological examination in June 
1994.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
70
70
LEFT
5
5
65
70
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 78 percent in the left ear.  
It was noted that the veteran's history was significant for 
military noise exposure to diesel engines.  

The examiner's assessment was bilateral high frequency 
sensorineural hearing loss.  

The veteran's claim for service connection for hearing loss 
was denied in February 1995.  The claim was denied because it 
was determined that the veteran had hearing loss pre-existing 
service.  An examination from July 1985 with the Tennessee 
Army National Guard was cited.  It was concluded that there 
was not evidence to show that the condition worsened during 
service.  Evidence submitted since then is summarized below:  

The veteran underwent a VA audiological examination in 
February 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
65
65
LEFT
15
10
65
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

In an October 1998 statement, the veteran claimed that his 
hearing loss was aggravated by noise in service.  

The veteran was afforded a hearing before the RO in March 
2000, a transcript of which has been associated with the 
claims folder.  Regarding his hearing loss, he described 
being exposed to noise while in Saudi Arabia working on 
gasoline detail.  





Analysis

Whether the veteran has submitted new and material evidence.  

As noted above, in February 1995, the RO denied the veteran's 
claim for service connection for hearing loss, and the 
veteran did not appeal the denial.  Under applicable laws and 
VA regulations, this decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156 (2001).  

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219.  It is noted that 
under recent legislation, the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim be submitted before VA is 
required to assist the claimant is no longer required.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3 (a), 114 Stat. 2096, ___ (2000) (codified at 38 U.S.C. 
§ 5103A).

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained further below, the evidence added in 
support of the request to reopen the claim is entirely 
cumulative and redundant, and, therefore, fails to meet the 
standard for "new" evidence under 38 C.F.R. § 3.156.  For 
this reason, there is no need to assess the materiality of 
the evidence.  Accordingly, the changes in law resulting from 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), do not affect 
the outcome of this decision. 

The evidence associated with the claims folder subsequent to 
the February 1995 rating decision denying service connection 
for hearing loss is not new.  While the veteran underwent a 
VA audiological examination in February 1997, the findings 
from the examination did not show anything that was not shown 
before.  The veteran had hearing loss as defined by 38 C.F.R. 
§ 3.385 when his claim was denied in 1995, and the February 
1997 examination merely showed that the veteran continued to 
have such hearing loss.  

The veteran claimed in an October 1998 statement that his 
hearing loss was aggravated by noise in service.  Also, at 
his March 2000 hearing, he described being exposed to noise 
while in Saudi Arabia on gasoline detail.  However, it was 
already noted at the veteran's June 1994 VA examination that 
he was exposed to military noise exposure of diesel engines 
while in service.  His statement of being exposed to noise 
while on gasoline detail is merely a reiteration of the 
previous finding.  Accordingly, these statements are 
determined to be "cumulative and redundant," and can not be 
considered "new" evidence pursuant to 38 C.F.R. § 3.156.  

The appellant has merely added redundant evidence pertaining 
to findings of hearing loss as well as statements regarding 
how he was exposed to acoustic trauma in service.  Because 
the evidence added to the record is cumulative and redundant, 
the evidence cannot meet the test for new evidence, as 
defined in 38 C.F.R. § 3.156, and no further analysis is 
required with respect to the question of whether the 
additional evidence is "material."  Smith v. West, 12 Vet. 
App. 312, 315 (1999).  In the absence of new evidence, the 
request to reopen the claim of service connection for hearing 
loss falls short of the standard established in 38 C.F.R. § 
3.156.  Accordingly, the request to reopen the claim must be 
denied.  

ORDER

New and material evidence having not been presented, the 
claim for service connection for hearing loss is not 
reopened; the appeal is denied. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



